Matter of Podhaizer (2017 NY Slip Op 05825)





Matter of Podhaizer


2017 NY Slip Op 05825


Decided on July 26, 2017


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
SANDRA L. SGROI, JJ.


2016-11697

[*1]In the Matter of Alan Podhaizer, an attorney and counselor-at-law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Alan Podhaizer, respondent.
(Attorney Registration No. 2498681) 



DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on August 10, 1992.

Diana Maxfield Kearse, Brooklyn, NY (Colette M. Landers of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On November 4, 2016, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts personally served the respondent with a notice of petition dated October 20, 2016, and a verified petition dated October 13, 2016, and duly filed those papers with this Court together with an affidavit of service. The petition contains three charges alleging that the respondent neglected a client's legal matter and engaged in conduct involving dishonesty, fraud, deceit, or misrepresentation by misleading a client regarding the true status of his legal matters (two counts). The notice of petition directed the respondent to serve and file his answer to the verified petition within 20 days after service upon him of the notice of petition and the verified petition. The Grievance Committee extended the respondent's time to serve and file an answer on three occasions, with the last extension requiring the respondent to do so by March 6, 2017. To date, the respondent has neither served nor filed an answer to the verified petition, as directed.
The Grievance Committee now moves to deem the charges against the respondent established and to impose such discipline upon him as this Court deems appropriate based upon his default. The motion papers were personally served upon the respondent on March 22, 2017. To date, the respondent has failed to submit papers in response to the instant motion or to file an answer to the verified petition.
Accordingly, the Grievance Committee's motion is granted, the charges in the verified petition are deemed established, and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and SGROI, JJ., concur.
ORDERED that the Grievance Committee's motion is granted; and it is further,
ORDERED that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Alan Podhaizer, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Alan Podhaizer, shall comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Alan Podhaizer, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Alan Podhaizer, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court